                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 In re: JEREMY A. BRAY                            )           Case No.: 18-82940-12
                                                  )
                                                  )
        SSN: xxx-xx-8166                          )
                                                  )
                Debtor.                           )           CHAPTER 12

                          DEBTOR’S AMENDED RESPONSE TO
                       TRUSTEE’S OBJECTION TO CONFIRMATION

        COMES NOW, Jeremey A. Bray, (the “Debtor”) and responses to the Objection to
 Confirmation (the “Objection”) filed by Michele T. Hatcher, Chapter 12 Trustee (the “Trustee”)
 as follows:

        1.      The Debtor and his counsel believe that he presented his driver’s license and social
 security card to the Trustee at his § 341 Meeting and do not recall the Trustee requesting copies of
 the Debtor’s bank statements. Copies of the Debtor’s real property tax assessments are attached to
 this Response as Exhibit “A.” The Debtor agrees to provide the Trustee with all other documents
 requested in paragraph 2 of her Objection.

        2.      The Trustee objects on the basis that the Debtor has unexpired leases that have not
 been assumed or rejected. This issue is moot: in December 2018, Debtor filed a separate motion
 to assume all applicable executory contracts – including his farmland leases – which this Court
 has set for hearing on January 9, 2019.

        3.      The Trustee objects based on 11 U.S.C. § 1225(a)(4). This code section requires
 that unsecured creditors receive at least as much value under the plan as they would in a Chapter
 7 liquidation. The Debtor’s plan contemplates 100% payment of all allowed claims in this case.
 Thus § 1225(a)(4) is satisfied because all allowed unsecured creditors will receive as much under
 the plan as they would have if the Debtor’s estate were liquidated.

        4.      The Trustee objects on the basis that the Debtor’s plan fails to propose treatment
 for restitution to a creditor the Debtor listed on his schedules and disclosed at his § 341 meeting.
 While the plan does not provide for payments to this creditor, any such payments do not constitute




Case 18-82940-CRJ12        Doc 55    Filed 01/04/19 Entered 01/04/19 23:57:12             Desc Main
                                    Document     Page 1 of 6
 an allowed claim under Fed.R.Bankr.P. 3002(a) until this creditor files a timely proof of claim.
 Should this creditor file an allowed unsecured claim and the Debtor’s class-action settlement
 proceeds not satisfy all the allowed unsecured claims in full, the Trustee or any unsecured creditor
 may file a motion to modify the plan pursuant to 11 U.S.C. § 1229 to provide for adequate
 payments to this creditor.

        5.      The Trustee has objected to the Plan based on feasibility. While the Trustee has not
 previously requested any financial from the Debtor, Schedules I and J of the Debtor’s bankruptcy
 schedules show that the Debtor had net monthly income of $2,441.98 per month as of the
 bankruptcy petition date. The Debtor states to this Court that he can afford his monthly proposed
 plan payments of $100.00. The Debtor agrees to supplement or amend his plan with any
 documentation the Court deems necessary.

        WHEREFORE, PREMISES CONSIDERED, the Debtor Jeremy A. Bray respectfully
 requests that this Court enter an Order: overruling the Trustee’s objections to the Debtor’s Chapter
 12 plan; and granting such further relief as this Court deems just and proper.

        Respectfully submitted this the 4th day of January, 2019.

                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard III
                                            Tazewell T. Shepard IV
                                            Attorneys to Debtor-in-Possession

                                            SPARKMAN, SHEPARD & MORRIS, P.C.
                                            P. O. Box 19045
                                            Huntsville, AL 35804
                                            Tel: (256) 512-9924
                                            Fax: (256) 512-9837

                                  CERTIFICATE OF SERVICE

        This is to certify that I have this the 4th day of January, 2019 served the foregoing document
 upon Richard Blythe, Office of the Bankruptcy Administrator, P.O. Box 3045, Decatur, AL
 35602, Michele T. Hatcher, Chapter 12 Trustee, P.O. Box 2382, Decatur, AL 35602, and all
 persons requesting notice by electronic service through the Court’s CM/ECF system and/or by
 depositing said copies in the United States Mail in properly addressed envelopes.

                                            /s/ Tazewell T. Shepard IV
                                            Tazewell T. Shepard IV




Case 18-82940-CRJ12           Doc 55    Filed 01/04/19 Entered 01/04/19 23:57:12           Desc Main
                                       Document     Page 2 of 6
                                                                     EXHIBIT A
                                  Property Record Card - 10 08 28 0 000 005.000



Owner Name and Mailing Address           Deed Book: 000332                        Property Address
BRAY, JEREMY ANDREW                      Deed Page: 000537                        CO RD 52
8080                                     Deed Date: 4/12/2010                     CO EAST
HWY 52
SPRUCE PINE, AL 35585


Acct #:0000535832                        Land Value:                $28,100       Assessment Value: $2,900

Tax Dist: 06                             Misc. Improvement Value:   $0            Estimated Tax Due: $97.95
Exemptions: NOT EXEMPT                   Total Appr Value:           $28,100      Amount Paid: $0

Total Acres: 18.2                        Current Use Value: $0                    Contact office after December 31


Brief Legal Description
18.2 ACC. PT. OF S 1/2 OF SW 1/4 OF SEC. 28 T7S R 12W: COM. AT SW CORNER OF SW 1/4 OF SW 1/4; TH E 476.2' TO BEG.; TH
CONTINUE E 1025'(S); TH N 680'( S) TO SWLY ROW OF COUNTY HWY 52; TH NWLY ALONG SAI D ROW 780'(S); TH S 530'(S); TH
SWLY 527.3'; TH S 563.2' TO POB.

  Land Values Parcel Number: 1008280000005000
Acreage Number            Acres            Land Type                 Price           Tax Class                 Value
          1                9                Forestry                 $1,275              3                    $11,500
          2                9.2             Residential               $1,800              3                    $16,600
      Total Acres: 18.2                                                                Total Appraised Value: $28,100

  Improvement Details Parcel Number: 1008280000005000

  Extra Features Parcel Number: 1008280000005000

  Miscellaneous Improvements Parcel Number: 1008280000005000

  Improvement Summary Parcel Number: 1008280000005000

  Manufactured Homes Parcel Number: 1008280000005000

  Tax Information Parcel Number: 1008280000005000




11/6/2018 10:33:03 AM                                                                                                   1 of 1
              Case 18-82940-CRJ12     Doc 55     Filed 01/04/19 Entered 01/04/19 23:57:12              Desc Main
                                                Document     Page 3 of 6
                                             Property Record Card - 10 08 33 0 000 006.000



Owner Name and Mailing Address                           Deed Book: 000332                               Property Address
BRAY, JEREMY ANDREW                                      Deed Page: 000537                               CO RD 52
8080                                                     Deed Date: 4/12/2010                            CO EAST
HWY 52
SPRUCE PINE, AL 35585


Acct #:0000535832                                        Land Value:                   $68,900           Assessment Value: $29,800

Tax Dist: 06                                             Misc. Improvement Value:       $117,700         Estimated Tax Due: $986.95
Exemptions: NOT EXEMPT                                   Total Appr Value:                 $186,600      Amount Paid: $0

Total Acres: 44                                          Current Use Value: $0                           Contact office after December 31


Brief Legal Description
44 ACC. THE NW 1/4 OF NW 1/4 AND THE W 165' OF UN IFORM WIDTH OFF THE NE 1/4 OF NW 1/4 ALL IN SEC. 3 3 T7S R12W. THIS
PARCEL IS CONTIG. WITH 10-08-28-0-000-005.000 AND 10-09-32-0-000-001.000


  Land Values Parcel Number: 1008330000006000
Acreage Number                      Acres                    Land Type                     Price               Tax Class                        Value
            2                         22                     Residential                   $1,800                 3                         $39,600
            3                         22                       Forestry                    $1,330                 3                         $29,300
      Total Acres: 44                                                                                           Total Appraised Value: $68,900

  Improvement Details Parcel Number: 1008330000006000
 Improvement 1
 Bldg Prim Code SINGLE FAMILY                                                                                              Building Calculations
 Year Built             1974        Effective Year Built 0                                                                  EFF Year.........0
                                                                                                                            Class...............D+
 Exterior                                    Roof Type                                Roof Material
                                                                                                                            Bld Code..........0111
 BRICK ON WOOD - 100                         HIP-GABLE - 100                          ASPHALT SHINGLES - 100
                                                                                                                            Base Rate.......$59
                                                                                                                            Adj Rate..........$55

                                                                                                                           Building Area
 Interior                                    Floors                                   Foundation                             Stories........1

                                             CARPET & UNDERLAY - 100                  CONT WALL - 100                        Base...........1853
 PLYWOOD - 100
                                                                                                                             2ndStory.....0
                                                                                      CONCRETE BLOCK - 100                   Adjusted.....2484



  Extra Features Parcel Number: 1008330000006000
Improvement Number             Feature Number          Feature Code          Description
            1                        1                       03              BATH 3FIX
            1                        2                       011106          FHA/AC



11/6/2018 10:33:12 AM                                                                                                                                   1 of 2
                Case 18-82940-CRJ12                   Doc 55       Filed 01/04/19 Entered 01/04/19 23:57:12                        Desc Main
                                                                  Document     Page 4 of 6
  Miscellaneous Improvements Parcel Number: 1008330000006000
Improvement Number         Code                    Description                        Notes              Condition     Total Area     Value

          1                HS2        HOMESITE HOMESITE IMPRO                                             100%             1           $400

          2                 B24       BARN/SHED BARN/SHED OPEN                                             30%           1,800         $500

          3                 B41       BARN/UTIL BARN/UTILITY B                                             30%            400          $100


  Improvement Summary Parcel Number: 1008330000006000
  Code                  Description            Subtotal          Base Area   Rate     Replacement Cost     Condition     Class       Value
   0111         SINGLE FAMILY                  $136,695            1,853     $55.03      $149,889            70%          D+        $109,600


  Manufactured Homes Parcel Number: 1008330000006000

  Tax Information Parcel Number: 1008330000006000




11/6/2018 10:33:12 AM                                                                                                                          2 of 2
              Case 18-82940-CRJ12               Doc 55     Filed 01/04/19 Entered 01/04/19 23:57:12                        Desc Main
                                                          Document     Page 5 of 6
                                 Property Record Card - 10 09 32 0 000 001.000



Owner Name and Mailing Address           Deed Book: 000332                      Property Address
BRAY, JEREMY ANDREW                      Deed Page: 000537                      CO RD 52
8080                                     Deed Date: 4/12/2010                   CO EAST
HWY 52
SPRUCE PINE, AL 35585


Acct #:0000535832                        Land Value:                $102,000    Assessment Value: $10,200

Tax Dist: 06                             Misc. Improvement Value:   $0          Estimated Tax Due: $345.95
Exemptions: NOT EXEMPT                   Total Appr Value:           $102,000   Amount Paid: $0

Total Acres: 80                          Current Use Value: $0                  Contact office after December 31


Brief Legal Description
N2 NE4 SEC. 33 T7S R12W THIS PARCEL IS CONTIG. WITC 10-08-33-0-000-006.000



  Land Values Parcel Number: 1009320000001000
Acreage Number           Acres             Land Type                 Price         Tax Class                 Value
          1               80                Forestry                 $1,275            3                   $102,000
      Total Acres: 80                                                              Total Appraised Value: $102,000

  Improvement Details Parcel Number: 1009320000001000

  Extra Features Parcel Number: 1009320000001000

  Miscellaneous Improvements Parcel Number: 1009320000001000

  Improvement Summary Parcel Number: 1009320000001000

  Manufactured Homes Parcel Number: 1009320000001000

  Tax Information Parcel Number: 1009320000001000




11/6/2018 10:34:16 AM                                                                                                 1 of 1
              Case 18-82940-CRJ12     Doc 55     Filed 01/04/19 Entered 01/04/19 23:57:12            Desc Main
                                                Document     Page 6 of 6
